a medical malpractice action, plaintiffs appeal, as limited by their brief, from so much of a resettled order of the Supreme Court, Kings County, dated September 26, 1977, as, inter alia, denied their motion to strike the answers of the respondents or, in the alternative, to recover disbursements, costs and attorneys’ fees due to respondents’ alleged obstructive and unfounded objections to questions propounded at an examination before trial. Appeal dismissed, without costs or disbursements. In effect, plaintiffs’ application was one "seeking rulings on an examination before trial” (Klein v Schneiderman, 58 AD2d 763). Orders made upon questions propounded at an examination before trial are not appealable as of right (Ithier v Solomon, 59 AD2d 935; Lacerenza v Rich, 39 AD2d 716). It is the policy of this court that applications for leave to appeal from orders made with respect to the propriety of questions propounded at an examination before trial will not be granted unless the rulings were made upon a motion on notice or upon a full record, in which event the applications will be considered on their merits. No application for leave to appeal has been made in the case at bar and we would not have granted leave to appeal had such a request been made. Hopkins, J. P., Titone, Suozzi and Margett, JJ., concur.